                                                                       Case 2:20-cv-01903-SPL Document 22 Filed 10/02/20 Page 1 of 18



                                                                 1   Brett W. Johnson (#021527)
                                                                     Colin P. Ahler (#023879)
                                                                 2   W. Vinnie Lichvar (#028112)
                                                                     Derek C. Flint (#034392)
                                                                 3   SNELL & WILMER L.L.P.
                                                                     One Arizona Center
                                                                 4   400 E. Van Buren, Suite 1900
                                                                     Phoenix, Arizona 85004-2202
                                                                 5   Telephone: 602.382.6000
                                                                     Facsimile: 602.382.6070
                                                                 6   E-Mail: bwjohnson@swlaw.com
                                                                             cahler@swlaw.com
                                                                 7           vlichvar@swlaw.com
                                                                             dflint@swlaw.com
                                                                 8
                                                                     Anni L. Foster (#023643)
                                                                 9   Office of Arizona Governor Douglas A. Ducey
                                                                     1700 West Washington Street
                                                                10   Phoenix, Arizona 85007
                                                                     Telephone: 602-542-4331
                                                                11   E-Mail: afoster@az.gov
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   Attorneys for Amicus Curiae Douglas A. Ducey,
                                                                     Governor of the State of Arizona
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES




                                                                                          IN THE UNITED STATES DISTRICT COURT
                              602.382.6000




                                                                14
                                   L.L.P.




                                                                15                              FOR THE DISTRICT OF ARIZONA

                                                                16
                                                                17   Mi Familia Vota, Arizona Coalition for
                                                                     Change, Ulises Ventura,                         No. 2:20-cv-01903-SPL
                                                                18
                                                                                      Plaintiffs,                    Brief of Amicus Curiae Governor
                                                                19                                                   Douglas A. Ducey in Support of
                                                                            v.                                       Defendant
                                                                20
                                                                     Katie Hobbs, in her official capacity as
                                                                21   Secretary of State for the State of Arizona,

                                                                22                    Defendant.

                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28
                                                                         Case 2:20-cv-01903-SPL Document 22 Filed 10/02/20 Page 2 of 18



                                                                 1                              INTEREST OF AMICUS CURIAE1
                                                                 2          Governor Ducey has broad statutory and constitutional authority to ensure that the
                                                                 3   laws of Arizona are faithfully executed, guide policy decisions, and provide for the health
                                                                 4   and welfare of Arizonans. See e.g., Ariz. Const. art. V, § 4; A.R.S. §§ 26-303, 41-101(A)(1)-
                                                                 5   (7). The Governor is also empowered to defend actions brought against him or his policies.
                                                                 6   See A.R.S. § 41-192(D)(7). During a declared state of emergency, Governor Ducey is
                                                                 7   temporarily granted: (a) “all police power vested in the state by the constitution and laws of
                                                                 8   this state in order to effectuate the [emergency management and response] purposes of [Title
                                                                 9   26, Chapter 2]; and (b) the authority to “direct all agencies of the state government to utilize
                                                                10   and employ state personnel, equipment and facilities for the performance of any and all
                                                                11   activities designed to prevent or alleviate actual and threatened damage due to the
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   emergency.” A.R.S. § 26-303(E).
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13          “As all are painfully aware, our nation faces a public health emergency caused by
                             LAW OFFICES

                              602.382.6000




                                                                14   the exponential spread of COVID-19.” In re Abbott, 954 F.3d 772, 779 (5th Cir. 2020). In
                                   L.L.P.




                                                                15   response and consistent with his mandate, under A.R.S. § 26-301(15), Governor Ducey
                                                                16   declared a state of emergency in “conditions of disaster” or during times of “extreme peril
                                                                17   to the safety of persons.” To date, the Governor has issued more than 40 executive orders
                                                                18   related to COVID-19, including orders related to safe voting. See State of Arizona
                                                                19   Executive Order No. 2020-50 (July 22, 2020). No group has directly requested to Governor
                                                                20   Ducey to extend the voter registration deadline. Even if a request were made, Governor
                                                                21   Ducey agrees with the Arizona Supreme Court that election administration laws should not
                                                                22   be changed immediately prior to an election. Arizonans for Second Chances, Rehabilitation,
                                                                23   & Public Safety v. Hobbs, --- P.3d ---, 2020 WL 5265545, at * 17 (Ariz. Sept. 4, 2020)
                                                                24
                                                                25   1
                                                                       Plaintiffs and Secretary Hobbs have indicated that they do not oppose Governor Ducey’s
                                                                     participation in this matter as amicus. Furthermore, courts routinely allow parties to
                                                                26   intervene or at least be heard via amici briefs when they have a clear stake in the continuing
                                                                     enforcement of government policy. See Saunders v. Superior Court, 109 Ariz. 424, 425-26
                                                                27   (1973). This is because if the policy is found unconstitutional or otherwise unenforceable,
                                                                     the “principles of stare decisis would effectively dispose of [the intervening party’s] interest
                                                                28   without any opportunity for them to be heard.” Id. at 426.

                                                                                                                 -1-
                                                                       Case 2:20-cv-01903-SPL Document 22 Filed 10/02/20 Page 3 of 18



                                                                 1          Governor Ducey has three important interests in this matter. First, Plaintiffs’ claims
                                                                 2   attempt to directly challenge Governor Ducey’s coordinated response to COVID-19 by
                                                                 3   making the inaccurate assertion that his response somehow prevented them from obtaining
                                                                 4   voter registrations for five months. (Doc. 1 ¶ 58). Governor Ducey has a distinct interest in
                                                                 5   defending against challenges to his policies, including any direct or indirect challenge to
                                                                 6   properly promulgated emergency orders issued in response to a public health crisis. In
                                                                 7   particular, where a party falsely claims that Governor Ducey’s orders have infringed on
                                                                 8   constitutionally protected activities (such as engaging with prospective voters relating to
                                                                 9   registration), Governor Ducey has a strong interest in being heard.
                                                                10          Second, Plaintiffs essentially ask this Court to issue a parallel emergency order in
                                                                11   responding to the crisis, notwithstanding the Governor’s statutory authority in this area.
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   Governor Ducey has a distinct interest in defending his office’s authority to effectively
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   manage the declared emergency, including the scope and interpretation of his executive
                             LAW OFFICES

                              602.382.6000




                                                                14   orders, against Plaintiffs’ misinterpretations of the broad protections and preservation of all
                                   L.L.P.




                                                                15   Arizonans’ constitutional rights provided by his emergency orders.
                                                                16          Third, the Governor has an important interest in preventing chaos in the execution
                                                                17   of state election laws on the eve of the General Election. See Ariz. Const. art. 5, § 4 (the
                                                                18   Governor “shall take care that the laws be faithfully executed”). See Yes on Prop 200 v.
                                                                19   Napolitano, 160 P.3d 1216, 1227-29 (App. 2007) (citing Ariz. Const. art. 5, § 4); see also
                                                                20   A.R.S. § 16-452(B) (requiring the Governor to approve the Arizona Elections Procedures
                                                                21   Manual “before its issuance”). Rather than adapting to the circumstances of COVID-19, as
                                                                22   other groups did in collecting initiative signatures during the height of the pandemic,
                                                                23   Plaintiffs are asking this Court to effectively assume the Governor’s mandate to manage
                                                                24   emergencies by issuing a judge-made emergency response policy. Worse yet, they are
                                                                25   making this request at the eleventh hour in response to a set of alleged facts that has been
                                                                26   well-known for at least the last six months.
                                                                27          Now, the November 3, 2020 election (“General Election”) is a mere 32 days away.
                                                                28   Voting is already underway. Absentee ballots to military and overseas voters (UOCAVA

                                                                                                                 -2-
                                                                         Case 2:20-cv-01903-SPL Document 22 Filed 10/02/20 Page 4 of 18



                                                                 1   voters) have already been mailed and some counties have actually received completed,
                                                                 2   voted ballots. Yet Plaintiffs inexplicably decided to bring their claims less than one week
                                                                 3   before the voter-registration deadline in A.R.S. § 16-120. Granting the Motion at this late
                                                                 4   stage would upend the expectations of all parties with an interest in the election’s
                                                                 5   administration, including Governor Ducey, and threaten to introduce disarray. This is
                                                                 6   should not be allowed. Republican Nat’l Comm. v. Democratic Nat’l Comm., 140 S. Ct.
                                                                 7   1205, 1206 (2020). Governor Ducey has an interest in clarifying any misstatements about
                                                                 8   the executive orders and ensure that the integrity of the General Election is maintained.
                                                                 9                                        BACKGROUND
                                                                10          On December 20, 2019, Governor Ducey, Secretary Hobbs, and Attorney General
                                                                11   Mark Brnovich approved and published the Elections Procedures Manual (“Manual”)
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   which regulates Arizona elections in conformance with Arizona election laws.2 The Manual
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   specifically delineates the manner and requirements related to how an Arizona citizen can
                             LAW OFFICES

                              602.382.6000




                                                                14   register to vote. Manual, at 1-43. Arizona citizens can register to vote in all the following
                                   L.L.P.




                                                                15   ways: online or in-person through the Motor Vehicle Division; by mail using a voter-
                                                                16   registration form (which is also available online); and in-person at a county recorder’s
                                                                17   office.3 There are a multitude of political parties, candidates, and non-profit organizations
                                                                18   involved in efforts to register voters, and all levels of government engage in significant
                                                                19   marketing efforts to educate citizens on voter registration and the relevant deadline.4
                                                                20
                                                                21   2
                                                                        Arizona Secretary of State’s Office, Elections Procedures Manual (Dec. 2019)
                                                                     (“Manual”), https://azsos.gov/elections/arizona-election-laws-publications.
                                                                22   3
                                                                       See Secretary of State, Register to Vote or Update Your Current Voter Information,
                                                                23   https://azsos.gov/elections/voting-election/register-vote-or-update-your-current-voter-
                                                                     information (last visited Oct. 1, 2020).
                                                                24   4
                                                                       See, e.g., Arizona Secretary of State’s Office, 2020 General Election Publicity Pamphlet:
                                                                     November                                         3,                                   2020,
                                                                25   https://azsos.gov/sites/default/files/2020_General_Election_Publicity_Pamphlet_English.p
                                                                     df, at 5; see also State of Arizona Election Procedure Manual 2019,
                                                                26   https://azsos.gov/sites/default/files/2019_ELECTIONS_PROCEDURES_MANUAL_APP
                                                                     ROVED.pdf; at 21-22; Citizens Clean Elections Commission, Register to Vote,
                                                                27   https://www.azcleanelections.gov/register-to-vote (last visited Oct. 2, 2020); Maricopa
                                                                     County            Elections           Department,         Register         to         Vote,
                                                                28   https://recorder.maricopa.gov/elections/registrationform.aspx (Oct. 2, 2020).

                                                                                                                -3-
                                                                       Case 2:20-cv-01903-SPL Document 22 Filed 10/02/20 Page 5 of 18



                                                                 1          On March 11, 2020, the World Health Organization (“WHO”) declared the COVID-
                                                                 2   19 outbreak a pandemic. McGhee v. City of Flagstaff, No. CV-20-08081-PCT-GMS, 2020
                                                                 3   WL 2308479, at *1 (D. Ariz. May 8, 2020). Later that same day, Governor Ducey issued a
                                                                 4   Declaration of Emergency for Arizona, citing to the WHO and U.S. Department of Health
                                                                 5   and Human Services declarations. Id. On March 13, 2020, President Donald Trump
                                                                 6   declared a national emergency. Id. On March 30, 2020, Governor Ducey issued EO 2020-
                                                                 7   18, which implemented a “Stay Home, Stay Healthy, Stay Connected” policy under which
                                                                 8   “all individuals in the State of Arizona shall limit their time away from their place of
                                                                 9   residence or property.” Governor of the State of Arizona, Stay Home, Stay Healthy, Stay
                                                                10   Connected, Exec. Order. No. 2020-18 (Mar. 20, 2020) (“EO 2020-18”). The executive
                                                                11   order provided several exceptions, including participating in or using “Essential Activities,”
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   “Essential Functions,” or “Essential Businesses.” Id. at 3. Among other things, “Essential
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   Activities” include “[e]ngaging in constitutionally protected activities such as speech and
                             LAW OFFICES

                              602.382.6000




                                                                14   religion . . . provided that such is conducted in a manner that provides appropriate physical
                                   L.L.P.




                                                                15   distancing to the extent feasible.” Id. at 3.
                                                                16          On April 29, 2020, Governor Ducey issued EO 2020-33, which implemented a
                                                                17   modified “Stay Home, Stay Healthy, Stay Connected” policy until May 15, 2020. Governor
                                                                18   of the State of Arizona, Amending the Stay Home, Stay Healthy, Stay Connected Order,
                                                                19   Exec. Order No. 2020-33, at 4 (Apr. 29, 2020) (“EO 2020-33”). This executive order
                                                                20   maintained protections for essential businesses, functions, and activities, including
                                                                21   constitutionally protected activities. Id. The stay-at-home order was lifted on May 12, 2020
                                                                22   by Executive Order 2020-36, which also provided express protections for constitutionally
                                                                23   protected activities. See Governor of the State of Arizona, Stay Healthy, Return Smarter,
                                                                24   Return Stronger, Exec. Order No. 2020-36, at 3 (May 12, 2020) (“EO 2020-36”).
                                                                25          Due to the COVID-19 pandemic and the Governor’s COVID-19-related executive
                                                                26   orders, in early April 2020, proponents of Arizona ballot initiative measures brought
                                                                27   separate actions in the District of Arizona and the Arizona Supreme Court seeking revisions
                                                                28   to Arizona election laws concerning signature gathering. See Arizonans for Fair Elections

                                                                                                                     -4-
                                                                          Case 2:20-cv-01903-SPL Document 22 Filed 10/02/20 Page 6 of 18



                                                                 1   v. Hobbs, ---F. Supp.3d---, 2020 WL 1905747 (D. Ariz. Apr. 17, 2020); Arizonans for
                                                                 2   Second Chances, Rehabilitation, & Public Safety v. Hobbs, --- P.3d ---, 2020 WL 5265545.5
                                                                 3   They claimed that collecting the required number of signatures in-person under the
                                                                 4   circumstances would be “impossible.” Arizonans for Fair Elections, 2020 WL 1905747, at
                                                                 5   *9 n.10; Arizonans for Second Chances, 2020 WL 5265545, at *1. The District Court denied
                                                                 6   relief on April 17, 2020. Arizonans for Fair Elections, 2020 WL 1905747, at *17. The
                                                                 7   Arizona Supreme Court denied relief on May 13, 2020. Arizonans for Second Chances,
                                                                 8   2020 WL 5265545, at *1. Despite the fact that relief was denied, the same ballot initiative
                                                                 9   committees that were parties to these two matters and that chose to continue gathering in-
                                                                10   person signatures submitted their petitions to the Arizona Secretary of State on July 5, 2020,
                                                                11   claiming they had collected enough signatures to qualify for the ballot.
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12           On September 30, 2020, five days before the voter-registration deadline set forth in
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   A.R.S. § 16-120, and nearly six months after the ballot initiative proponents brought their
                             LAW OFFICES

                              602.382.6000




                                                                14   lawsuits, Plaintiffs filed this action making similar arguments. Namely, that the COVID-19
                                   L.L.P.




                                                                15   pandemic, combined with the Arizona’s government’s response, renders § 16-120
                                                                16   unconstitutional as applied. (See Doc. 1 at ¶ Doc. 1 at ¶¶ 109, 115).
                                                                17                                          ARGUMENT
                                                                18   I.      Courts Should Not Administratively Micromanage State Emergencies
                                                                19           Similar to Arizonans for a Fair Election v. Hobbs, the Plaintiffs here “argue that the
                                                                20   COVID-19 pandemic has effectively eliminated their ability to comply with Arizona’s
                                                                21   rules” regarding the ability to assist citizens to register to vote by October 6, 2020, as
                                                                22   required by A.R.S. § 16-120. 2020 WL 1905747, at *2. At that time, on April 17, 2020
                                                                23   (almost a month after Plaintiffs here recognized that their plans to register voters was
                                                                24   allegedly disrupted), this Court stated that “although it is impossible to predict how the
                                                                25   pandemic will play out in the coming weeks and months, it is possible that conditions will
                                                                26   abate to the point that in-person signature gathering again becomes viable before the July
                                                                27
                                                                     5
                                                                      Of note, Plaintiffs do not even attempt to distinguish these on-point cases dealing with
                                                                28   COVID-19 and the impact on Arizona’s election laws.

                                                                                                                 -5-
                                                                         Case 2:20-cv-01903-SPL Document 22 Filed 10/02/20 Page 7 of 18



                                                                 1   2020 submission deadline for signatures.” Id. Those initiatives that chose to continue to
                                                                 2   gather in-person signatures did, in fact, meet the July 2020 deadline.6
                                                                 3            Nothing in Governor Ducey’s executive orders hindered Plaintiffs from engaging in
                                                                 4   in-person or virtual voter registration efforts. Again, EO 2020-18 made clear that
                                                                 5   “constitutionally protected activities” were “Essential” and that individuals could continue
                                                                 6   to engage in such activities “in a manner that provides appropriate physical distancing to
                                                                 7   the extent feasible.” EO 2020-18, at 3. EO 2020-33 contained an identical carve-out for
                                                                 8   “constitutionally protected activities.” EO 2020-33, at 4. Likewise, EO 2020-36 stated
                                                                 9   “[n]othing in this order prevents a person from engaging in constitutionally protected
                                                                10   activities.” EO 2020-36, at 3; see also EO 2020-43, at 2 (prohibiting gatherings of more
                                                                11   than 50 people, but permitting an exception for individuals “engaging in constitutionally
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   protected activities”). As the act of engaging with and registering voters is constitutionally
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   protected, it falls within these express authorizations. See Ariz. Att’y Gen. Op. No. I20-008
                             LAW OFFICES

                              602.382.6000




                                                                14   (Apr. 30, 2020) (concluding that predecessor order to EO 2020-33 did not prohibit church
                                   L.L.P.




                                                                15   attendance because of exemption for “constitutionally protected activities”).
                                                                16            Plaintiffs’ apparent refusal to adapt to the pandemic is not grounds to demand
                                                                17   emergency relief from a statute that has been in effect since 1990. Non-profit organizations
                                                                18   (e.g., churches, homeless shelters, legal aid, etc.), political committees (e.g., candidates,
                                                                19   political parties, and independent expenditure groups), and branches of government,
                                                                20   including this Court, have had to modify their operations in order to fulfill their missions.
                                                                21   “On this record, Plaintiffs have not demonstrated that Arizona law creates a severe burden
                                                                22   that would prevent a reasonably diligent” non-profit organization from continuing its efforts
                                                                23   to register voters in Arizona. See Arizonans for Fair Elections, 2020 WL 1905747, at *2.
                                                                24            As this Court recognized in McGhee, A.R.S. § 26-303(D) gives Governor Ducey the
                                                                25   authority “to find” requisite circumstances exist to declare an emergency and to develop an
                                                                26   appropriate response. 2020 WL 2308479, at *3. “The Supreme Court has ‘disclaimed any
                                                                27
                                                                28   6
                                                                         https://azsos.gov/elections/initiative-referendum-and-recall

                                                                                                                  -6-
                                                                       Case 2:20-cv-01903-SPL Document 22 Filed 10/02/20 Page 8 of 18



                                                                 1   judicial power to second-guess the state’s policy choices in crafting emergency public
                                                                 2   health measures.’” 2020 WL 2308479, at *3 (citing In re Abbott, 954 F.3d 772, 784 (5th
                                                                 3   Cir. 2020)) (citing Jacobson v. Massachusetts, 197 U.S. 11, 28 (1905)). As this Court
                                                                 4   previously highlighted, “it is also a profound thing for a federal court to rewrite state
                                                                 5   election laws … Such an approach would raise significant separation of powers and
                                                                 6   federalism concerns and run afoul of the Ninth Circuit’s exhortation that, ‘[w]hile we are
                                                                 7   mindful that federal courts have a duty to ensure that national, state and local elections
                                                                 8   conform to constitutional standards, we undertake that duty with a clear-eyed and pragmatic
                                                                 9   sense of the special dangers of excessive judicial interference with the electoral process.’”
                                                                10   Arizonans for Fair Elections, 2020 WL 1905747, at *3 (citing Soules v. Kauaians for Nukoli
                                                                11   Campaign Comm., 849 F.2d 1176, 1182-83 (9th Cir. 1988)).
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12          The conclusion to not micromanage an emergency via court order has been regularly
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   upheld in Arizona and across the country. See, e.g., Mesa Golfland v. Ducey, No. CV-20-
                             LAW OFFICES

                              602.382.6000




                                                                14   01616-PHX-JJT, 2020 WL 5632141, at *3-4 (D. Ariz. Sept. 21, 2020); Xponential Fitness
                                   L.L.P.




                                                                15   v. Arizona, No. CV-20-01310-PHX-DJH, 2020 WL 3971908, at *5-11 (D. Ariz. July 14,
                                                                16   2020); McGhee, 2020 WL 2308479, at *2-6; Mountainside Fitness Acquisitions v. Ducey,
                                                                17   No. CV-2020-093916, 2020 WL 4218218, at *2-8 (Ariz. Super. Ct. July 8, 2020); see also
                                                                18   League of Indep. Fitness Facilities & Trainers, Inc., 814 Fed. App’x 125, 126-30 (6th Cir.
                                                                19   2020); Benner v. Wolf, --- F. Supp.3d ----, 2020 WL 2564920, *3-9 (M.D. Penn. 2020);
                                                                20   Hartman v. Acton, --- F. Supp. 3d. ----, 2020 WL 1932896, at *4-12 (S.D. Ohio 2020); Best
                                                                21   Supplement Guide, LLC v. Newsom, No. 2:20-cv-00965-JAM-CKD, 2020 WL 2615022, at
                                                                22   *2-8 (E.D. Cal. 2020). Plaintiffs should not be able to open a Pandora’s Box of delayed
                                                                23   constitutional claims when government action (i.e., executive orders) has not caused any
                                                                24   constitutional violation.
                                                                25   II.    Plaintiffs’ Claims Are Barred by the Purcell Doctrine.
                                                                26          Just as the Supreme Court mandated caution in the judiciary micromanaging
                                                                27   emergencies in Jacobson, it also prohibits last minute changes to election laws immediately
                                                                28   before or during an election. “Court orders affecting elections, especially conflicting orders,

                                                                                                                 -7-
                                                                       Case 2:20-cv-01903-SPL Document 22 Filed 10/02/20 Page 9 of 18



                                                                 1   can themselves result in voter confusion and consequent incentive to remain away from the
                                                                 2   polls. As an election draws closer, that risk will increase.” Purcell v. Gonzalez, 549 U.S. 1,
                                                                 3   4-5 (2006) (emphasis added). For these reasons, as well as a state’s compelling interest in
                                                                 4   preserving the integrity of its election process, courts should not alter election laws close to
                                                                 5   an election. Id.
                                                                 6          Here, Plaintiffs assert no claims that could not have been raised well before the eve
                                                                 7   of the voter registration deadline. Plaintiffs concede that their alleged inability to register
                                                                 8   voters began in March when COVID-19 spread throughout Arizona. [Doc. 1 ¶¶ 35, 58-59.]
                                                                 9   Plaintiffs state that due to executive orders, “Plaintiffs were effectively prevented from
                                                                10   registering voters in person.” [Id. at ¶ 58.] This alleged hardship continued for five months.
                                                                11   [Id.] Nevertheless, Plaintiffs waited until nearly one month before the General Election and
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   five calendar days before the voter registration deadline to file this lawsuit. By waiting,
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   Plaintiffs created their own emergency. The Ninth Circuit has held that “[a] preliminary
                             LAW OFFICES

                              602.382.6000




                                                                14   injunction is sought upon the theory that there is an urgent need for speedy action to protect
                                   L.L.P.




                                                                15   the plaintiff’s rights. By sleeping on its rights, a plaintiff demonstrates the lack of need for
                                                                16   speedy action.” Lydo Enters., Inc. v. City of Las Vegas, 745 F.2d 1211, 1213–14 (9th Cir.
                                                                17   1984) (citations omitted); see also Oakland Tribune, Inc. v. Chronicle Pub. Co., 762 F.2d
                                                                18   1374, 1377 (9th Cir. 1985) (“Plaintiff’s long delay before seeking a preliminary injunction
                                                                19   implies a lack of urgency and irreparable harm”).
                                                                20          Despite this self-made emergency and ignoring the executive orders’ recognition of
                                                                21   their right to register voters throughout the pandemic, Plaintiffs nonetheless request that the
                                                                22   Court re-write an Arizona election deadline that has been in effect since 1990. That state
                                                                23   statute requires all voter registration applications to be received by county recorders on
                                                                24   midnight of the twenty-ninth day preceding the date of the election—October 5, 2020 in
                                                                25   this instance. See Ariz. Laws 1990, 2nd Reg. Sess. (H.B. 2074). This deadline has remained
                                                                26   unchanged for 30 years and is not impacted by any governmental action in responding to
                                                                27   COVID-19. Id. Moreover, this lawsuit was filed more than nine months after the Elections
                                                                28   Manual was published and available to voters on December 20, 2019. See Manual.

                                                                                                                 -8-
                                                                         Case 2:20-cv-01903-SPL Document 22 Filed 10/02/20 Page 10 of 18



                                                                 1   Requesting that the Court enjoin a long-standing state election law on the eve of the General
                                                                 2   Election is precisely the concern the Supreme Court raised in Purcell. See Feldman, 843
                                                                 3   F.3d at 368-69 (holding that the Purcell doctrine is implicated when “a federal court
                                                                 4   injunction would disrupt long standing state procedures.”).
                                                                 5           Plaintiffs provide no legitimate justification for their delay. See Jarrow Formulas,
                                                                 6   Inc. v. Nutrition Now, Inc., 304 F.3d 829, 838 (9th Cir. 2002) (explaining that a plaintiff
                                                                 7   must proffer “a legitimate excuse for its delay.”); see also Feldman v. Ariz. Sec’y of State’s
                                                                 8   Office, 843 F.3d 366, 368 (9th Cir. 2016) (An injunction that affects the state’s election
                                                                 9   processes is a factor “that animated the Supreme Court’s concern in Purcell.”) Plaintiffs
                                                                10   allege that “[d]uring the months of April through July,” their average registration of new
                                                                11   voters significantly declined. [Doc. 1 at ¶ 64.] Plaintiffs therefore knew, or had reason to
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   know, that any alleged impact of the executive orders responding to COVID-19 was present
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   for months prior to filing this lawsuit. Maintaining the status quo is particularly important
                             LAW OFFICES

                              602.382.6000




                                                                14   here, given that voting has already begun. Moreover, the burdensome obligations imposed
                                   L.L.P.




                                                                15   on County Recorders in having to receive, review, and verify voter registration applications,
                                                                16   and in some instances respond to those that are incomplete or illegible, for more than three
                                                                17   additional weeks cannot be accomplished this close to the election without creating
                                                                18   questions about the authenticity of those registrations. See A.R.S. §§ 16-120 & 16-134. In
                                                                19   light of the proximity to the election, as well as Plaintiffs’ unjustifiable delay in filing this
                                                                20   lawsuit, the Court should dismiss Plaintiffs’ claims. See Purcell, 549 U.S. at 5-6 (“Given
                                                                21   the imminence of the election and the inadequate time to resolve the factual disputes, our
                                                                22   action today shall of necessity allow the election to proceed without an injunction . . . .”).7
                                                                23   II.     The October 5 Voter Registration Deadline Does Not Violate Plaintiffs’ First
                                                                24           and Fourteenth Amendment Rights.

                                                                25           Section 16-120 does not unreasonably burden Plaintiffs’ First and Fourteenth
                                                                26   Amendment rights. The two-part Anderson/Burdick framework is the standard under which
                                                                27
                                                                     7
                                                                       For the same reasons outline above, Plaintiffs’ claims are also barred by the laches
                                                                28   doctrine.

                                                                                                                  -9-
                                                                      Case 2:20-cv-01903-SPL Document 22 Filed 10/02/20 Page 11 of 18



                                                                 1   these constitutional challenges are evaluated. Anderson v. Celebrezze, 460 U.S. 780, 789
                                                                 2   (1983); see Burdick v. Takushi, 504 U.S. 428, 434 (1992). Under that framework, courts
                                                                 3   “must first consider the character and magnitude of the asserted injury to the rights . . . that
                                                                 4   the plaintiff seeks to vindicate.” Short, 893 F.3d at 676 (quoting Anderson, 460 U.S. at 789).
                                                                 5   If the asserted injury fails to demonstrate any burden, then “there is no reason to call on the
                                                                 6   State to justify its practice.” Ariz. Libertarian Party v. Reagan, 798 F.3d 723, 732 n.12 (9th
                                                                 7   Cir. 2015). Under this “balancing and means-end fit framework,” the severity of the burden
                                                                 8   dictates the level of review required: if the burden is not severe, a state need only identify
                                                                 9   an important regulatory interest to justify a reasonable, non-discriminatory restriction. See
                                                                10   Pub. Integrity All., Inc. v. City of Tucson, 836 F.3d 1019, 1024 (9th Cir. 2016); see also
                                                                11   Timmons v. Twin Cities Area New Party, 520 U.S. 351, 358 (1997) (citing Burdick, 504
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   U.S. at 434). Here, Plaintiffs’ claims fail because the State’s interests in administering its
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   election regulations are “compelling,” and outweigh the “minimal burden those regulations
                             LAW OFFICES

                              602.382.6000




                                                                14   place on Plaintiffs.” See Thompson v. DeWine, 959 F.3d 804, 811 (6th Cir. 2020).
                                   L.L.P.




                                                                15          A.     Section 16-120 imposes a minimal burden on Plaintiffs’ rights.
                                                                16          Under the first prong, Section 16-120 does not impose a burden on First and
                                                                17   Fourteenth Amendment rights. However, if arguably it does impose a burden, such is only
                                                                18   minimal. Courts have repeatedly held that restrictions are “not severe” when they are
                                                                19   “generally applicable, even-handed, politically neutral, and protect the reliability and
                                                                20   integrity of the election process.” Dudum v. Arntz, 640 F.3d 1098, 1106 (9th Cir. 2011)
                                                                21   (internal citations omitted). Moreover, “First Amendment violations require state action,”
                                                                22   meaning that courts “cannot hold private citizens’ decisions to stay home for their own
                                                                23   safety against the State.” DeWine, 959 F.3d at 810.
                                                                24          Specific to Plaintiffs’ claims, a number of courts have addressed the burden imposed
                                                                25   by COVID-19 interacting with existing state election regulations, concluding that the
                                                                26   burden is not severe. For example, in DeWine, the Third Circuit rejected a First and
                                                                27   Fourteenth Amendment challenge to ballot-initiative signature deadlines. See id. at 811. In
                                                                28   assessing the burden on the plaintiffs, the court found it significant that the Ohio stay-at-

                                                                                                                 - 10 -
                                                                         Case 2:20-cv-01903-SPL Document 22 Filed 10/02/20 Page 12 of 18



                                                                 1   home order at the heart of the alleged burden “specifically exempted conduct protected by
                                                                 2   the First Amendment.” Id. at 809. In fact, the court distinguished Esshaki v. Whitmer, 813
                                                                 3   Fed. App’x 170 (6th Cir. 2020)—a case cited by Plaintiffs, (Doc. 2 at 6)8—on the ground
                                                                 4   that the orders at issue in Esshaki did not exempt First Amendment activity. DeWine, 959
                                                                 5   F.3d at 809. The DeWine court further distinguished Esshaki on the ground that in DeWine,
                                                                 6   Ohio’s stay-at-home restrictions were being lifted, whereas in Esshaki, the relevant stay-at-
                                                                 7   home order “remained in effect through the deadline to submit ballot-access petitions.” Id.
                                                                 8   at 810.
                                                                 9             In Kishore v. Whitmer, --- F.3d ---, 2020 WL 4932749 (6th Cir. 2020), the court
                                                                10   rejected a challenge to Michigan’s candidate signature-gathering requirement. Regarding
                                                                11   the alleged burden, the court found that it was not severe because the plaintiffs had the
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   opportunity to gather signatures for months before and months after the signature-
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   submission deadline, but “made the conscious choice not to do so.” Id. at *3. Many other
                             LAW OFFICES

                              602.382.6000




                                                                14   courts, including the District of Arizona, have likewise concluded that the interplay between
                                   L.L.P.




                                                                15   the COVID-19 pandemic and state election regulations does not impose a severe burden.
                                                                16   See Arizonans for Fair Elections v. Hobbs, --- F. Supp.3d ---, 2020 WL 1905747, at *11
                                                                17   (Arizona’s statutory signature-gathering requirements did not impose a severe burden
                                                                18   because “a ‘reasonably diligent’ committee could have placed its initiative on the November
                                                                19   2020 ballot despite the Title 19 requirements and the COVID-19 outbreak”); see also
                                                                20   Hawkins v. DeWine, 968 F.3d 603, 606 (6th Cir. 2020) (rejecting that the “the state’s
                                                                21   response to the pandemic” created an unconstitutional burden); Libertarian Party of Penn.
                                                                22   v. Governor of Penn., 813 Fed. App’x 834, 834 (3d Cir. 2020).
                                                                23             Here, any burden on Plaintiffs is not actionable because it was caused by the
                                                                24   decisions of individuals, not the actions of the State. As in DeWine, none of the Arizona
                                                                25   executive orders Plaintiffs claim affected their rights actually prevented them from
                                                                26
                                                                     8
                                                                       Fair Maps Nevada v. Cegavske, No. 20 Civ. 271, 2020 WL 2798018 (D. Nev. May. 29,
                                                                27   2020), another case on which Plaintiffs rely, (Doc. 2 at 7-9), is distinguishable for the same
                                                                     reason: the COVID-19-related executive orders in that case did not include a carveout for
                                                                28   constitutionally protected activity. See Cegavske, 2020 WL 2798018, at *3.

                                                                                                                - 11 -
                                                                         Case 2:20-cv-01903-SPL Document 22 Filed 10/02/20 Page 13 of 18



                                                                 1   registering voters. EO 2020-18, the stay-at-home directive issued on March 30, 2020,
                                                                 2   expressly exempted “constitutionally protected activities” from its restrictions. See Stay
                                                                 3   Home, Stay Healthy, Stay Connected, Executive Order No. 2020-18, at 3 (Mar. 30, 2020).
                                                                 4   Similar language was included in two subsequent orders—EO 2020-33 and EO 2020-36.
                                                                 5   See EO 2020-33, at 4; EO 2020-36, at 3. Thus, Plaintiffs were free to continue registering
                                                                 6   voters—a constitutionally protected activity—during the stay-at-home order and all
                                                                 7   subsequent executive orders; any reduction in their voter-registration efforts was caused by
                                                                 8   their own “conscious choice[s].” Kishore, 2020 WL 4932749, at *3. The Court cannot hold
                                                                 9   this decision of Plaintiffs “to stay home . . . against the State.” DeWine, 959 F.3d at 810.
                                                                10           It is also notable that the pandemic-related difficulties that different plaintiffs
                                                                11   claimed to have in a similar case, Arizonans for Fair Elections v. Hobbs, turned out to be
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   dramatically overstated. There, the plaintiffs claimed it would be “impossible” to collect a
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   sufficient number of signatures to get their initiative petitions on the ballot without judicial
                             LAW OFFICES

                              602.382.6000




                                                                14   intervention. Arizonans for Fair Elections, 2020 WL 1905747 at *9. Yet, despite the court’s
                                   L.L.P.




                                                                15   denial of relief, id. at *17, the proponents allegedly turned in a sufficient number of
                                                                16   signatures to attempt to qualify for the ballot (two were subsequently disqualified due to
                                                                17   court challenges). See Secretary of State, Initiative, Referendum and Recall,
                                                                18   https://azsos.gov/elections/initiative-referendum-and-recall (last visited Oct. 1, 2020).
                                                                19           Moreover, any burden Plaintiffs experienced is minimized by the fact that they have
                                                                20   had years to register voters. Arizonans can register to vote at any time, provided they do so
                                                                21   “before midnight of the twenty-ninth day preceding the date of the election.” A.R.S. § 16-
                                                                22   134.9 Plaintiffs have therefore had an unbounded amount of time to register voters; they
                                                                23   were free to register as many voters as they wanted months or years ago—including during
                                                                24   the pandemic. Consequently, the “burden” imposed by § 16-120 is therefore even less
                                                                25   severe than the burdens in Kishore and DeWine, where the deadlines had front-end
                                                                26
                                                                     9
                                                                       Arizonans can also register to vote in multiple ways—online, by mail, or in-person. See
                                                                27   Secretary of State, Register to Vote or Update Your Current Voter Information,
                                                                     https://azsos.gov/elections/voting-election/register-vote-or-update-your-current-voter-
                                                                28   information (last visited Oct. 1, 2020).

                                                                                                                 - 12 -
                                                                      Case 2:20-cv-01903-SPL Document 22 Filed 10/02/20 Page 14 of 18



                                                                 1   restrictions on signature-gathering. If anything, Plaintiffs’ failure to register as many voters
                                                                 2   as they would like is evidence of their own lack of “reasonable diligence” in their voter-
                                                                 3   registration efforts. See Arizonans for Fair Elections, 2020 WL 1905747, at *12.10
                                                                 4          B.     The State Has Important Interests in Upholding § 16-120.
                                                                 5          Plaintiffs dramatically underplay the State’s interest in A.R.S. § 16-120. Arizona
                                                                 6   “indisputably has a compelling interest in preserving the integrity of its election process.
                                                                 7   Confidence in the integrity of our electoral processes is essential to the function of our
                                                                 8   participatory democracy.” Purcell, 549 U.S. at 4. States have a compelling interest in
                                                                 9   deadlines that allow key electoral functions “in an orderly and fair fashion.” DeWine, 959
                                                                10   F.3d at 811; see also Mays v. LaRose, 961 F.3d 775 (6th Cir. 2020) (holding that the state
                                                                11   has an “important regulatory interest in the orderly administration of elections”). A state’s
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   interest in deadlines that allow election officials to perform their duties in a timely manner
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   are legitimate. Hawkins, 968 F.3d at 607; see also Lynch v. Ill. State Bd. of Elections, 682
                             LAW OFFICES

                              602.382.6000




                                                                14   F.2d 93, 97 (7th Cir. 1982) (holding that “[s]tandardization of election dates helps eliminate
                                   L.L.P.




                                                                15   surprise and confusion” in the electoral process).
                                                                16          A.R.S. § 16-120 serves the State’s interests in the orderly administration of elections
                                                                17   by ensuring that State election officials, including the Secretary and the non-party county
                                                                18   recorders, have enough time to perform mandatory duties that flow from voter registration.
                                                                19   Among many others, these duties include registration verification, see A.R.S. § 16-166,
                                                                20   inclusion on the permanent early voting list, see A.R.S. § 16-544, and management of early-
                                                                21   ballot requests, see A.R.S. § 16-542. Thus, the State’s legitimate and compelling interests
                                                                22   in orderly election administration far outweigh the minimal burden on Plaintiffs.
                                                                23   III.   Plaintiffs Have Not Suffered Irreparable Harm.
                                                                24          Plaintiffs’ likelihood of success on the merits is extremely low, which raises their
                                                                25
                                                                26   10
                                                                        As noted in Arizonans for Fair Elections, two cases Plaintiffs rely on here—Florida
                                                                     Democratic Party v. Scott, 215 F. Supp.3d 1250 (N.D. Fla. 2016), and Democratic National
                                                                27   Committee v. Bostelmann, 2020 WL 1320819 (W.D. Wis. 2020)—are distinguishable
                                                                     because neither case “examined whether a reasonable voter would have already registered
                                                                28   [to vote] by the time the respective crises struck.” 2020 WL 1905747, at *12.

                                                                                                                 - 13 -
                                                                      Case 2:20-cv-01903-SPL Document 22 Filed 10/02/20 Page 15 of 18



                                                                 1   threshold requirement for showing irreparable harm. Save Our Sonoran, Inc. v. Flowers,
                                                                 2   408 F.3d 1113, 1120 (9th Cir. 2005). Plaintiffs must demonstrate not only that irreparable
                                                                 3   harm is “possible” without an injunction, but that it is “likely.” Alliance for the Wild Rockies
                                                                 4   v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011) (citing Winter, 555 U.S. at 22). “Speculative
                                                                 5   injury cannot be the basis for a finding of irreparable harm.” In re Excel Innovations, Inc.,
                                                                 6   502 F.3d 1086, 1098 (9th Cir. 2007).
                                                                 7          Plaintiffs allege (at 12-13) the “Voter Registration Cutoff” that has been in effect for
                                                                 8   30 years threatens the First and Fourteenth Amendment rights of voter registration
                                                                 9   organizers. But as set forth above, any harm Plaintiffs suffered was caused by their own
                                                                10   inaction, not by State action. See Wham-O, Inc. v. Manley Toys, Ltd., No. 08-56188, 2009
                                                                11   WL 1353752, at *1 (9th Cir. May 15, 2009) (if the plaintiff can avoid the “purported harm,”
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   they cannot establish that it was irreparable); see also Al Otro Lado v. Wolf, 952 F.3d 999,
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   1008 (9th Cir. 2020) (self-inflicted and avoidable injuries are not irreparable). Here, the
                             LAW OFFICES

                              602.382.6000




                                                                14   alleged harm was completely within Plaintiffs’ control to avoid. Plaintiffs have never been
                                   L.L.P.




                                                                15   barred from registering voters and therefore any alleged harm is speculative.
                                                                16   IV.    The Balance of Equities and Public Interest Tip Sharply in Favor of the
                                                                            Defendant.
                                                                17
                                                                            When the government is a party to a lawsuit, the Ninth Circuit “consider[s] the
                                                                18
                                                                     balance of equities and the public interest together.” California v. Azar, 911 F.3d 558, 581
                                                                19
                                                                     (9th Cir. 2018). “Courts should be extremely cautious about issuing a preliminary
                                                                20
                                                                     injunction” when the injunction “goes beyond maintaining the status quo” and should not
                                                                21
                                                                     grant such relief “unless the facts and law clearly favor the plaintiff.” Comm. of Cent. Am.
                                                                22
                                                                     Refugees v. I.N.S., 795 F.2d 1434, 1441 (9th Cir. 1986) (internal citation and quotations
                                                                23
                                                                     omitted). Plaintiffs’ burden is heightened here because “election cases are different from
                                                                24
                                                                     ordinary injunction cases” and “[i]nterference with impending elections is extraordinary . .
                                                                25
                                                                     . .” Sw. Voter Registration Educ. Project v. Shelley, 344 F.3d 914, 919 (9th Cir. 2003).
                                                                26
                                                                            Here, the balance of equities and the public interest tip decidedly in favor of the
                                                                27
                                                                     Defendant. A state “suffers an irreparable injury whenever an enactment of its people or
                                                                28

                                                                                                                 - 14 -
                                                                      Case 2:20-cv-01903-SPL Document 22 Filed 10/02/20 Page 16 of 18



                                                                 1   their representatives is enjoined.” Coal. for Econ. Equity v. Wilson, 122 F.3d 718, 719 (9th
                                                                 2   Cir. 1997). And, as the Supreme Court recognized in Purcell, enjoining A.R.S. § 16-120 on
                                                                 3   the eve of the General Election would cause voter confusion and harm the orderly
                                                                 4   administration of the election. Moreover, Plaintiffs’ requested relief—that the deadline for
                                                                 5   receipt and verification of voter registration applications be extended—directly implicates
                                                                 6   the duties of the County Recorders who are absent from this case.11 See A.R.S. § 16-120
                                                                 7   (voter registration applications must be “received by the county recorder” twenty-nine days
                                                                 8   or more before an election) (emphasis added). The County Recorders are actually charged
                                                                 9   with registering voters and administering elections. The imminence of what is expected to
                                                                10   be an extraordinarily high voter turnout in this election, coupled with an ongoing worldwide
                                                                11   pandemic, has already placed a considerable administrative burden on elections officials.12
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   Plaintiffs’ delay in filing suit only serves to displace and distract these parties from
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   accomplishing the burdensome tasks associated with properly managing this election.
                             LAW OFFICES

                              602.382.6000




                                                                14   Extending the voter registration deadline for more than three weeks will unquestionably
                                   L.L.P.




                                                                15   place an extreme hardship on the counties’ ability to facilitate the administration of this
                                                                16   election and encourage challenges after the fact. For these reasons, Plaintiffs cannot
                                                                17   establish that the balance of equities and public interest favor a preliminary injunction.
                                                                18                                         CONCLUSION
                                                                19          Plaintiffs’ claims all have serious defects: they are asserted too late; they are brought
                                                                20   against non-joined but necessary and indispensable parties; and, overall, Plaintiffs’ claims
                                                                21   are not accompanied by the requisite factual support that attends plausible claims for relief.
                                                                22   The Complaint should be dismissed in its entirety and with prejudice.
                                                                23
                                                                     11
                                                                24      For this reason, Plaintiffs’ action is also barred by Rules 12(b)(7) and 19(a), Fed. R. Civ.
                                                                     P., for failing to include Arizona counties and their County Recorders, who are
                                                                25   indispensable parties to this action.
                                                                     12
                                                                        The requested injunction against A.R.S. § 16-120 would necessarily require counties and
                                                                26   County Recorders to disregard this state statute and the Elections Manual—something the
                                                                     Secretary cannot direct them to do. In addition, the failure to join these necessary parties in
                                                                27   their Complaint only exacerbates the Purcell problem: the counties will have no opportunity
                                                                     to be heard yet would bear the burden to implement radically different procedures so close
                                                                28   to the election.

                                                                                                                - 15 -
                                                                     Case 2:20-cv-01903-SPL Document 22 Filed 10/02/20 Page 17 of 18



                                                                 1       DATED this 2nd day of October, 2020.
                                                                 2                                                  SNELL & WILMER L.L.P.
                                                                 3                                              By: s/ Brett W. Johnson
                                                                 4                                                  Brett W. Johnson
                                                                                                                    Colin P. Ahler
                                                                 5                                                  W. Vinnie Lichvar
                                                                                                                    Derek C. Flint
                                                                 6                                                  One Arizona Center
                                                                                                                    400 E. Van Buren, Suite 1900
                                                                 7                                                  Phoenix, Arizona 85004-2202
                                                                                                                    Attorneys for Amicus Curiae Douglas
                                                                 8                                                  A. Ducey

                                                                 9
                                                                10                                               By: s/ Anni L. Foster
                                                                                                                  Anni L. Foster
                                                                11                                                OFFICE OF ARIZONA GOVERNOR
                                                                                                                  DOUGLAS A. DUCEY
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12                                                1700 West Washington Street
                                                                                                                   Phoenix, Arizona 85007
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES

                              602.382.6000




                                                                14
                                   L.L.P.




                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                        - 16 -
                                                                      Case 2:20-cv-01903-SPL Document 22 Filed 10/02/20 Page 18 of 18



                                                                 1                               CERTIFICATE OF SERVICE
                                                                 2         I hereby certify that on October 2, 2020 I electronically transmitted the attached
                                                                 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
                                                                 4   Notice of Electronic Filing to the CM/ECF registrants on record in this matter.
                                                                 5
                                                                 6   s/ Tracy Hobbs

                                                                 7
                                                                 8
                                                                 9
                                                                10
                                                                11
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES

                              602.382.6000




                                                                14
                                   L.L.P.




                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                              - 17 -
